Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending in this application. Claims 1-11, 19-20 have been withdrawn pursuant to a previous requirement of restriction/election, accordingly claims 12-18 are considered in this Office action. 
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR 10-2018-0036173 filed in KR on March 28, 2018. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0036173 application as required by 37 CFR 1.55.
Election/Restrictions
Claims 1-11, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Applicant’s election with traverse of species A1 and B1 is acknowledged. Applicant argues that the species of group A are directed to arrangements in the washing machine of the non-elected group I. Applicant’s arguments are persuasive. Accordingly, the species election requirement for group A is moot. Applicant further argues that species B1-B3 are not mutually exclusive. Upon further consideration, Examiner takes a position that the species of group B are also directed to arrangements .
Claim Objections
Claim(s) 12 is/are objected to because of the following informalities: “the wash water having the gas or mixed therein” should be changed to “the wash water having the gas mixed therein”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13 recites “front water supply line”, “rear water supply line”. The terms “front” and “rear” are relative terms, and it is not clear how the front or rear positioning is determined. This rejection affects all claims dependent on claim 13.
Claims 14 and 16 recite “upper flow path portion”, claims 14-15 and 17-18 recite “lower portion”, “lower end”, “lower surface”, “lower flow path portion”. The terms “upper” and “lower” are relative terms, and it is not clear how the upper or lower positioning is determined. This rejection affects claims 17 and 18.
Claim 17 recites “the lower flow path portion”. There is insufficient antecedent for this limitation in the claim. This rejection affects claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2015/0176170 A1), hereinafter Bae.
Regarding claim 12, Bae discloses a micro-bubble generator (20, Fig. 2) comprising a dissolving unit (710) configured to receive the wash water (supplied via 711) and mix gas (air supplied via 610) into the wash water (paras 39, 40); a nozzle unit (740) configured to receive the mixture of the air and wash water from the dissolving unit, generate the micro-bubbles (via 742, e.g. para 45), and discharge the wash water including the micro-bubbles into the washing machine (via 800); and a pressure regulating unit (pump 510) in a water supply line (520, 530) configured to supply the wash water to the dissolving unit (via 530). The circulating pump 510 is implicitly configured to supply the wash water to 530 at a preset pressure, and thus, it is interpreted as to being configured to supply the wash water to the dissolving unit (via 530) and to discharge the wash water in the water supply line (from 520 to 530) when the pressure in the water supply line equals or exceeds a set pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln and Fidelman (US 5,279,319), hereinafter Fidelman.
Regarding claim 12, Lincoln discloses a micro-bubble generator (10, Fig. 1, col. 7 lines 53-61) comprising an injector (20) configured to receive the wash water (via 186) and mix gas (air) into the wash water (col.8 lines 30-35); a mixer (22) configured to receive the mixture of the wash water and the gas from the dissolving unit (20), generate the micro-bubbles (e.g. Abstract, col. 11 lines 40-41, col. 13 lines 14-19), and discharge the wash water including the micro-bubbles into the washing machine (via 172); and a pressure regulating unit (180) arranged in a water supply line (176) and configured to supply the wash water to the dissolving unit (via 186) and discharge the 
Lincoln does not disclose that the pressure regulating unit (180) discharges the wash water when the pressure in the water supply line equals or exceeds a set pressure. Fidelman teaches a pressure regulating unit (10, Fig. 1) placed in the supply line (12) and configured to supply water to the washing machine and discharge water in the water supply line when the pressure in the water supply line equals or exceeds a set pressure (col. 3 lines 59-65). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to utilize the configuration of the pressure regulating unit taught by Fidelman as the pressure regulating unit disclosed by Lincoln for the predictable result of controlling the water flow to prevent high pressure conditions in the water supply line, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. 
Regarding claim 13, Lincoln schematically discloses in Fig. 1 that the pressure regulating unit (180) is connected to 176 via 184 at a connection point (Fig.1). The portion of 176 upstream of the connection point is interpreted as a front water supply line, thus implicitly teaching a wash water inflow portion connected to the front water supply line; the portion of 176 downstream from the connection point is interpreted as a 
Fidelman further teaches that the pressure regulating unit (10, Fig. 2) comprises a wash water inflow portion (3) connected to a front water supply line (via 24); a wash water supply portion (25) connected to a rear water supply line (via 26); and an auxiliary drain (21) connected to the wash water inflow portion (via 33), configured to discharge water in the water supply line.
Regarding claim 14, Fidelman teaches that the pressure regulating unit (10, Fig. 2) includes a first body portion (22) adjacent to the wash water inflow portion (23) and on one side of the wash water supply portion (25), the first body portion having an upper flow path portion connected to the wash water inflow portion and the wash water supply portion and a regulated flow path portion (upper portion of channel formed by 27) integrally connected to an inner central region of the upper flow path portion; and an accommodating portion (arrangement of T-connection of 22, 27, 33) accommodating a lower portion of the first body portion, and a second body portion (33) between the accommodating portion and the auxiliary drain.
Regarding claim 16, Fidelman teaches an elevating member (ball 29) in the regulated flow path portion (27), configured to shield the upper flow path portion and the regulated flow path portion (Fig. 2, col. 3 lines 55-60). Fidelman does not teach that a cross-sectional area of the regulated flow path portion is larger than that of the upper flow path portion. It would have been obvious to one having ordinary skill in the art at 
Regarding claim 17, Fidelman teaches an elastic member (31) in the lower flow path portion and supporting the elevating member (29, Fig. 2).
Regarding claim 18, Fidelman discloses that the lower flow path portion includes a vertical guide portion (inner surfaces of walls 27, Fig. 2).
Claim(s) 15 ls/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln et al. (US 5,765,403), hereinafter Lincoln, Fidelman (US 5,279,319), hereinafter Fidelman, and Pareja (US 4,171,708), hereinafter Pareja.
The reliance of Lincoln and Fidelman is set forth supra.
Regarding claim 15, Fidelman teaches that the pressure regulating unit (10) includes a seat (30, Fig. 2). Fidelman does not teach a gasket arranged between a lower end of the first body portion and an inner lower surface of the accommodating portion. Pareja teaches a pressure-regulating valve (Fig. 4) comprising a gasket (41, e.g. col. 4 lines 7-10). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the pressure regulating unit of Fidelman with the gasket of Pareja for the predictable result of providing for sealing connection between the water bearing components of the valve, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield 
Pertinent art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hasan-Reisoglu (WO 03/023121 A1) teaches a dosing unit to supply the wash water containing detergents to a washing machine comprising a pressure regulating unit (16) for regulating the undesired water pressure changes and discharging the undesired water (e.g. Figs. 1, 2, 4a, Abstract, p. 3 lines 22-23). 
 Usui (US 2019/0177903 A1) teaches a micro-bubble generating unit (31, e.g. Figs. 1-3), and a pressure-regulating unit (29) configured to control pressure in the water supply line (37).
Sakamoto (WO 2010/055701 A1) teaches a microbubble generator (315, 310, 21, 313) comprising a pressure-regulating unit (313) configured to control pressure in the water supply line (314).
Cunningham (US 2013/0037972 A1) teaches a microbubble generator (108, 118, 120, 122) and a pressure-regulating unit (139, Fig. 2A, para 69).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711